(Por la Corte, a propuesta del Juez Asociado Sr. Wolf.)
Poe cuanto, Charles E. Lawton resuit'ó 'victorioso én" ún " pleito *1028en que se ordenó a Rafael Carrión que removiera un edificio construido por éste.
PoR cuanto, posteriormente, Rafael Carrión entabló pleito contra el aquí peticionario para rectificar la sentencia recaída en el caso anterior.
Por cuanto, para obtener un injunction o suspensión de los pro-cedimientos en el primer pleito el referido Carrión prestó una fianza por la suma de tres mil dólares.
Por cuanto, -finalmente la corte de distrito dictó sentencia decla-rando sin lugar la demanda en el segundo pleito.
Por cuanto, Charles E. Lawton presentó una moción a la corte de distrito solicitando que se aumentara la fianza a fin de que respondiera de los honorarios de abogado que pudieran recaer en el segundo pleito.
Por CUANTO, tenemos la idea de que la resolución recurrida por me-dio de este certiorari es apelable.
Por cuanto, el momento más oportuno para solicitar el aumento de la fianza fué cuando ésta se prestó originalmente.
Por cuanto, la cuestión del aumento de una fianza cae bajo la discreción del juez de distrito, y el hecho de que éste exprese razones equivocadas al negar tal aumento no varía necesariamente su discre-ción.
Por cuanto, aun en el supuesto de que la corte dejara de ejercer su discreción, dudamos que el error sea revisable por certiorari como un error de procedimiento o jurisdicción.
Por cuanto, no estamos convencidos de que el remedio hábil para el peticionario sea el aumento de la fianza.
Por tanto, y en ejercicio de nuestra discreción, se anula el auto expedido en el presente caso.